



Exhibit 10.5
[Form for Employees]
ATLANTICUS HOLDINGS CORPORATION
NONQUALIFIED STOCK OPTION
COMMON STOCK
(No Par Value)
STOCK OPTION PLAN: Atlanticus Holdings Corporation Amended and Restated 2014
Equity Incentive Plan
OPTION FOR THE PURCHASE OF:                      Shares
EXERCISE PRICE PER SHARE: $                     
DATE OF GRANT:                                 
THIS OPTION AGREEMENT (this “Agreement”), made and entered into this         
day of              , 20   , by and between ATLANTICUS HOLDINGS CORPORATION, a
Georgia corporation (“Atlanticus”), and                      (the “Grantee”);
W I T N E S S E T H:
WHEREAS, the Atlanticus Holdings Corporation Amended and Restated 2014 Equity
Incentive Plan (the “Plan”) has been adopted by Atlanticus; and
WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
Atlanticus to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and
WHEREAS, the Committee desires to make an award to the Grantee consisting of a
Nonqualified Stock Option.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, Atlanticus and the Grantee hereby agree as follows:
1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Agreement, each of the
following terms, when used herein, shall have the meaning set forth below:
(a) “Atlanticus” shall mean Atlanticus Holdings Corporation.
(b) “Common Stock” shall mean the common stock of Atlanticus, no par value per
share.
(c) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.
(d) “Expiration Date” shall mean the date on which this Option expires pursuant
to the provisions of paragraph 4 hereof.
(e) “Option” shall mean the option evidenced by this Agreement, which is
intended to be a “nonqualified stock option.”
(f) “Option Price” shall mean the purchase price of each share of Common Stock
that may be purchased by the Grantee upon the exercise of this Option, in whole
or in part. The Option Price is set forth under “Exercise Price Per Share” on
page 1 of this Agreement as adjusted from time to time in accordance with the
provisions hereof.
(g) “Vesting Date” shall mean [the first, second and third anniversaries of the
Date of Grant, provided that the Grantee remains continuously employed with
Atlanticus or any Affiliate from the Date of Grant through the applicable date.
At any time during the period of this Option commencing with the first
anniversary of the Date of Grant, the Grantee may purchase up to 33 1/3% of the
shares covered by this Option and may purchase additional increments of 33 1/3%
of the Shares covered by this Option on the second and third anniversaries of
the Date of Grant, so that this Option will be fully vested on the third
anniversary of the Date of Grant.]
2. Grant of Option. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee shall have the right, at any time after the
Vesting Date and on or before the Expiration Date, to purchase the number of
shares of Common Stock set forth on page 1 of this Agreement and pursuant to the
definition of Vesting Date, such number of shares and the





--------------------------------------------------------------------------------





Option Price being subject to adjustment in accordance with the provisions set
forth below and in accordance with the terms of the Plan.
3. Manner of Exercise. Subject to the terms, conditions, and limitations set
forth herein, this Option may be exercised in whole or in part at any time or
from time to time after the Vesting Date and on or before the Expiration Date as
to any part of the number of whole shares of Common Stock then vested pursuant
to the definition of Vesting Date and available under this Option. Such exercise
shall be effective only if the Grantee provides a notice of exercise in
accordance with instructions of the plan administrator, indicating the number of
shares of Common Stock to be purchased and accompanied by payment of the Option
Price and any withholding amounts described below. Payment of the Option Price
and any such withholding amounts may be made (i) in cash or its equivalent,
(ii) by tendering previously acquired shares of Common Stock having a Fair
Market Value, at the time of exercise, equal to the Option Price and tax
withholding amounts; or (iii) through a cashless exercise procedure, as
permitted under the Federal Reserve Board’s Regulation T or other net exercise,
subject to applicable securities law restrictions and which the Committee
determines to be consistent with the Plan’s purpose and applicable law.


Upon any effective exercise of this Option, Atlanticus shall become obligated to
issue a certificate or certificates to the Grantee representing the number of
shares of Common Stock so purchased. No fractional shares will be issued.
4. Expiration of Option. This Option shall expire, shall become null and void,
and shall be of no further force and effect upon the earliest to occur of the
following events:
(a) Two months after the date of the Grantee’s resignation or other voluntary
termination of his or her employment with Atlanticus and its Affiliates (other
than by reason of his or her death or Disability), but during such two month
period the Option shall be exercisable only to the extent that it was
exercisable as of the date of resignation or termination;
(b) Immediately upon the violation by the Grantee of a term or condition of any
non-compete or similar such agreement entered into between the Grantee and
Atlanticus, regardless of whether such agreement otherwise is enforceable;
(c) Immediately upon the dismissal of the Grantee from his or her employment
with Atlanticus or any Affiliate for Cause at any time;
(d) Two months after the date on which Atlanticus and its Affiliates terminate
the Grantee’s employment for any reason other than Cause, provided , however ,
that during such two month period the Option shall continue to vest in
accordance with the vesting schedule set forth in the definition of Vesting
Date;
(e) Six months after the date on which Grantee’s employment with Atlanticus and
its Affiliates is terminated by reason of the Grantee’s death or Disability, but
during such six month period the Option shall be exercisable only to the extent
that it was exercisable as of the date of death or Disability; or
(f) Five years from the Date of Grant.
5. Holder’s Exercise Subject to Compliance with Securities Laws. Notwithstanding
the exercise of this Option, in whole or in part, in accordance with all other
provisions of this Option, Atlanticus shall have no obligation to honor such
exercise and to issue Common Stock pursuant thereto unless (a) the Grantee
furnishes Atlanticus an agreement in such form as the Committee may specify in
which the Grantee (or any person acting on his or her behalf) represents that
the Common Stock acquired by him or her upon exercise is being acquired for
investment and not with a view to the distribution thereof, or such other
representations as may be required by the Committee in accordance with the
advice of legal counsel, unless the Committee shall have received advice from
legal counsel that such representation is not required, and (b) such exercise
and the issuance of the Common Stock does not violate applicable securities
laws.
6. Adjustment of Option Price and Number of Shares That May be Purchased
Hereunder. The Option Price and the number of shares of Common Stock that may be
purchased hereunder shall be subject to adjustment from time to time by the
Committee in accordance with the terms of the Plan in the event of certain
changes in the Common Stock or certain corporate transactions affecting the
number or value of the shares of Common Stock.
7. Notice of Adjustments. Upon the occurrence of any adjustment of the Option
Price, or any increase or decrease in the number of shares of Common Stock that
may be purchased upon the exercise of this Option, then, and in each such case,
Atlanticus, within 30 days thereafter, shall give written notice thereof to the
Grantee at the address of the Grantee as shown on the books of Atlanticus, which
notice shall state the Option Price as adjusted and the increased or decreased
number of shares that may be purchased upon the exercise of this Option, setting
forth in reasonable detail the method of calculation of each.
8. Assignment. This Option may only be transferred or assigned in accordance
with the terms of the Plan.





--------------------------------------------------------------------------------





9. No Right to Continued Employment. This Option does not confer upon the
Grantee the right to continued employment with Atlanticus or any Affiliate, nor
shall it interfere with the right of Atlanticus or any Affiliate to terminate
his or her employment at any time.
10. Miscellaneous.
(a) Atlanticus covenants that it will at all times reserve and keep available,
solely for the purpose of issue upon the exercise of this Option, a sufficient
number of shares of Common Stock to permit the exercise of this Option in full.
(b) The terms of this Option shall be binding upon and shall inure to the
benefit of any successors or assigns of Atlanticus and of the Grantee.
(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any Common Stock that may be, but has not been, purchased under this
Option and shall not be deemed to be a shareholder of Atlanticus with respect to
any such Common Stock for any purpose.
(d) This Option has been issued pursuant to the Plan and shall be subject to,
and governed by, the terms and provisions thereof. The Grantee hereby agrees to
be bound by all the terms and provisions of the Plan. In the event of any
conflict between the terms of the Plan and this Agreement, the provisions of the
Plan shall govern.


(e) This grant is intended to be a Non-409A Award under the Plan.


(f) This Agreement shall be governed by the laws of the State of Georgia.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Atlanticus and the Grantee have executed this Agreement as
of the day and year first above written.
 
ATLANTICUS HOLDINGS CORPORATION
 
 
By:
 
 
Its:
 
 
GRANTEE:
 
 

 







